Citation Nr: 1031762	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  04-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 on account of right knee replacement surgery.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from January 1965 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which, in 
pertinent part, found that new and material evidence had not been 
submitted to reopen claims of entitlement to service connection 
for residuals of injury of the bilateral ankles, and residuals of 
injury of the bilateral knees; and denied entitlement to a 
temporary total rating due to treatment for a service-connected 
condition.  In May 2004, a videoconference hearing was held 
before the undersigned Veterans Law Judge.  In September 2004, 
the Board remanded this matter to the RO for further development.  

In July 2009, the Board issued a decision and remand in this 
matter.  In the remand portion, the Board remanded the issues of 
entitlement to service connection for bilateral ankle injuries 
and for bilateral knee injuries, and entitlement to a temporary 
total disability rating under 38 C.F.R. § 4.30 on account of 
right knee replacement surgery, to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, for further 
evidentiary development.  The Board is satisfied that there has 
been substantial compliance with the remand directives set out in 
July 2009, including obtaining current VA treatment records for 
the Veteran and scheduling him for a VA examination.  Stegall v. 
West, 11 Vet. App. 268 (1998).  By November 2009 rating decision, 
the RO granted service connection for degenerative arthritis, 
left ankle, and assigned a 20 percent disability rating, 
effective December 10, 2002.  Thus, that issue is no longer 
before the Board.  

In a May 2009 hearing memorandum, the Veteran's representative 
indicated that it appeared that all aspects of the (September 
2004) remand appeared to have been addressed.  His representative 
also indicated that there appeared to be an unresolved issue 
regarding clear and unmistakable error as noted in the 
representative's June 2005 statement, which argued that the 
Veteran was entitled to an effective date of June 29, 1984 for 
the effective date of an increase from 10 to 20 percent for his 
hypertension.  Thus, it appears that a CUE claim has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over that issue, and it is therefore referred to the 
AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent and probative medical evidence preponderates 
against a finding that the Veteran has a right ankle disability 
related to any incident or event in service; in addition, 
arthritis was not manifested within one year after service.

2.  The competent and probative medical evidence preponderates 
against a finding that the Veteran has a bilateral knee 
disability related to any incident or event in service; in 
addition, arthritis was not manifested within one year after 
service.

3.  The Veteran is not shown to have a service-connected right 
knee disability that has required a period of convalescence 
following right knee replacement surgery.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or aggravated by 
active service and right ankle arthritis may not be presumed to 
be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A bilateral knee disability was not incurred in or aggravated 
by active service and knee arthritis may not be presumed to be.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for the assignment of a temporary total rating 
based on need for a period of convalescence following hospital 
treatment due to service-connected disability have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.30 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United 
States Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of a 
decision of the Board, a court shall take due account of the rule 
of prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in January 2003, October 2005, and 
November 2008 that fully addressed the notice elements in this 
matter.  These letter informed the Veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Board also notes 
that in the November 2008 letter, the RO advised the Veteran of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this case.  
See Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has obtained 
his VA treatment records through July 2009, and has procured 
private treatment records as reported by the Veteran. 

With regard to service treatment records (STRs), the Veteran 
claimed, as recently as February 2009 (in a SSOC notice response 
form), that VA had not obtained his "military records from May 
1973 (morning reports & hospital records) that will prove [his] 
case".  In that regard, the Board notes that in July 1985 the RO 
received, from the National Personnel Record Center (NPRC), 
several folders containing the Veteran's service treatment 
records (STRs).  The RO made a subsequent request for additional 
STRs in August 1988; however the NPRC indicated that "meds" had 
already been furnished to the RO in 1985.  A review of these STRs 
does not appear to show any missing records.  Specifically, there 
are treatment records regarding the parachute jump accident in 
1973 which appear to be complete.  Nonetheless, in March 2007, 
the AMC (Appeals Management Center) made an additional request of 
the NPRC for any inpatient clinical records for the Veteran from 
April to July 1973 for the Veteran at Womack Army Hospital and 
Clinics at Fort Bragg.  In July 2007, the NPRC responded that a 
search of Womack Army Hospital records for 1973 was conducted, 
but no records were located.  In a letter dated in July 2007, the 
AMC advised the Veteran that the NPRC could not locate records 
from the Womack Army Hospital at Fort Bragg.  Thus, the Board 
concludes that VA has satisfied the duty to assist the Veteran in 
obtaining his STRs.  

Moreover, with regard to the duty to assist, a VA examination was 
conducted in February 2009, and the Board finds this examination 
was adequate and included a thorough review of the claims folder 
and a history obtained from the Veteran.  Examination findings 
were reported, along with diagnoses and opinions, which were 
supported in the record.  The examination report is therefore 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 310-11 (2007).  It appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II. Factual Background

STRs showed that on enlistment examination in December 1964, and 
subsequent medical examinations, the Veteran was noted to have a 
scar on the right knee.  On a physical examination in September 
1966, he reported lacerating his right knee on two occasions 
prior to entry onto active duty, but reported no residuals.  
Examination showed a right knee scar.  In May 1973 he was seen 
for a jump injury of the left leg, and he complained of pain in 
the left lower leg.  Physical examination showed that his 
anterior tibia was slightly tender and he had full range of 
motion of the left ankle.  An x-ray showed no significant 
abnormalities.  He was treated with an Ace bandage to the left 
ankle.  On a report of medical history prepared in conjunction 
with his separation examination in June 1973, the Veteran 
reported he was treated for an injured left ankle due to a jump 
injury.  He also reported that in 1961 his right knee cap was 
torn.  On his separation examination, his feet and lower 
extremities were noted to be normal on clinical evaluation.

On a VA examination in December 1973, the Veteran reported that 
while in jump school in May 1973, he twisted his left ankle.  He 
reported being on crutches for about 11/2 months and received 
physical therapy thereafter.  He stated that x-rays taken at that 
time were negative.  At the time of the examination in December 
1973, it was noted that the Veteran had noticed no swelling or 
pain, but stated that the ankle gave out on occasion when he was 
walking.  The diagnoses included sprain, left ankle, by history, 
with no functional impairment at the time of the examination.  A 
left ankle x-ray revealed no fracture, dislocation, or bone 
abnormality.  

An August 1979 VA treatment record showed that the Veteran 
complained of bilateral ankle pain which he attributed to a 1973 
parachute jump.  In October 1979 he reported he was injured in a 
parachute jump in 1973, and complained of pain in both ankles.  
He reported his right ankle was taped and a cast was applied to 
the left for two weeks.  Examination of both ankles failed to 
reveal any evidence of fracture or dislocation.  The summary of 
the x-ray studies were that the Veteran's ankles were 
"essentially negative".  An x-ray study in November 1979 of both 
ankles showed no fracture.  

Treatment records from Dr. Kasten showed that in October 1980, 
the Veteran reported an ankle problem which was seven years old 
and resulted from a parachute jump.  In August 1981, examination 
of the extremities showed no edema and that tenderness was 
minimal in the previously fractured ankle.  

A VA treatment record dated in October 1980 showed the Veteran 
complained of left ankle instability, and he reported a history 
of injury from a parachute accident while in service.  Chronic 
ankle instability was noted in May, August, and December 1981.  

A February 1981 x-ray study showed no bony abnormalities of the 
knees.  In April 1981 he reported his left ankle twisted when 
walking, and he reported chronic left ankle pain.  The impression 
was chronic lateral ankle instability, and an x-ray of the left 
ankle was negative with stress views.

In an April 1981 lay statement, a fellow participant in Officer 
Candidate School who knew the Veteran well from May 1966 to 
August 1967 indicated that the Veteran had no physical defects at 
that time.

In a statement dated in April 1981, a VA chief of podiatry 
service, noted that the Veteran was seen in October 1979 in the 
orthopedic clinic for left ankle pain when his ankle would fall 
out on him.  It was noted that the Veteran had been seen in both 
the orthopedic and podiatry clinics of the St. Louis VAMC for 
left ankle pain, and they had not been able to diagnose the cause 
of his left ankle pain, other than to rule out lateral ankle 
instability.  

A VA medical certificate dated in October 1982 showed that the 
Veteran fell down some stairs when his ankles weakened.

On VA examination in June 1984, the Veteran had complaints 
regarding the knees.  He wore braces on both knees, and the 
examiner observed that the knees appeared normal, other than 
crepitus, and that there was full range of motion of the ankles.

In an April 1985 statement, a private physician, Dr. Ritterbusch, 
indicated that the Veteran had been treated on various occasions 
for his left knee and left ankle.  He gave a history consistent 
with lateral subluxation of the patella while going downstairs.  
X-rays showed spurring of the left patella as well as old 
degenerative changes of the proximal tibio-fibular joint.  

In April 1985 the Veteran testified at an RO hearing that in 1973 
he was involved in an airborne accident, wherein he was 
concluding a parachute jump and the wind collapsed his chute when 
he was 100 to 150 feet off the ground.  He testified he landed on 
his left leg and was taken to the hospital at Fort Bragg.  He 
testified that since that time he suffered recurrent problems 
with his leg, knee, and ankle.  

On VA examination in June 1985, the Veteran complained of left 
knee pain, and was noted to have full bilateral ankle and 
bilateral knee range of motion.  No formal diagnoses regarding 
these joints were provided.

A July 1985 x-ray study report showed degenerative changes in the 
right knee.  An October 1985 VA treatment record showed the 
Veteran reported that in 1973 he sustained an injury to both 
knees and ankles when parachuting, and that since 1978 he had an 
increase in symptoms of pain in both the ankles and the knees.  
In May 1986, it was noted that the Veteran had a history of 
anterior cruciate ligament (ACL) deficient knees.  He wore knee 
braces which provided good relief of knee pain and support.  The 
assessment was patellofemoral pain.  A July 1986 Request for 
Prosthetic Services showed that the Veteran was prescribed right 
and left knee braces due to bilateral chronic ACL instability

In support of his claim, the Veteran submitted lay statements 
dated in July 1988, in which two of his friends described their 
observations regarding the Veteran's post-service lower extremity 
(knees and leg) problems.

VA treatment records showed a September 1988 report of bilateral 
knee pain following a 1973 jump and a new fall 10 days earlier.  
An x-ray study showed no apparent fracture.  In December 1988 the 
diagnosis was right lateral meniscus tear.  

An August 1991 private x-ray of the right knee showed mild 
degenerative joint disease and no acute bony abnormality.  A June 
1992 x-ray study of the right knee showed findings including 
degenerative ligamentous ossification and deformity with a 
vertical tear in the mid-portion of the posterior third of the 
medial meniscus.  In August 1994, the Veteran reported having a 
left knee injury at the end of May where he had a twisting 
injury, and an x-ray study showed findings including compression 
fracture deformity or avascular necrosis anterior margin of 
medial femoral condyle proximal to medial meniscus; normal 
menisci; and minimal medial aligned degenerative joint disease.  

A February 1994 VA treatment record showed a diagnosis of right 
knee traumatic arthritis.  A December 1994 record showed 
traumatic arthritis of the knees - noted to be a Vietnam service-
connected injury to the knees.  The Veteran reported left knee 
pain four months prior, with an x-ray demonstrating a fracture of 
the distal femur.  He reported no recent trauma, and it was noted 
that the cause of the fracture was never determined.

A September 1995 x-ray study of the right knee showed joint space 
narrowing and osteophytosis of all three joint compartments 
consistent with mild osteoarthritis.  There was calcification 
superjacent to the fibula, suggesting an old injury in the region 
of the conjoint tendon.  

A December 1995 VA treatment record showed that with regard to 
the Veteran's traumatic arthritis of the right knee, he had 
inured his right knee at work three weeks prior.  An August 1998 
notation, regarding bilateral post-traumatic degenerative joint 
disease of the knees and bilateral ankle edema, showed that the 
Veteran related a history of a parachute malfunction in 1973 
causing compression fractures of the knees and ankles. 

X-rays studies conducted in December 1998 showed changes 
consistent with moderate osteoarthritis within both ankles and 
knees.  A May 2002 x-ray study of the right knee showed 
osteoarthritis of the right knee without evidence of fracture.  A 
July 2002 x-ray study showed osteoarthritis, more severe in the 
medial compartments of both knees.

In a January 2003 written statement, the Veteran's former wife 
indicated she was invited to watch her husband do a jump as a 
paratrooper with the special forces at Fort Bragg.  She reported 
that the entire planeload of soldiers jumped, even though it had 
started to rain and the ground was muddy.  She claimed she was by 
a truck load of "almost sobbing riggers" when her husband, who 
was the first to jump, hit the ground.  She indicated the riggers 
groaned loudly and said "That had to hurt!".  She indicated it 
became obvious there was a shortage of ambulances, so she drove 
him to the hospital.  She claimed that with his back, knees, and 
ankles injured, it took about four months of being laid up and on 
crutches for him to heel.  

The Veteran submitted two other lay statements regarding his 
alleged in-service lower extremity injuries.  In a statement 
dated in January 2003 a fellow service member, G.L.S., reported 
he was in OCS training with the Veteran from May to October 1966, 
and that toward the end of their training in October 1966, they 
were performing an escape and evasion POW exercise, when the 
Veteran lost his footing and feel off a cliff injuring his legs, 
knees, and suffering bruises and scrapes.  In the other 
statement, another fellow servicemember, J.E.N., reported he was 
in basic training with the Veteran in January 1965, and that the 
Veteran reported a knee injury and that the Army had offered him 
an early honorable discharge.  

In a letter dated in December 2003, Dr. Walentynowicz reported 
evaluating the Veteran for a painful left knee, and reported that 
he had been treated several years ago for arthritis changes in 
the right knee with a brace.  Dr. Walentynowicz noted that the 
Veteran had progressive left knee pain, and had been treated with 
a left knee replacement.  Dr. Walentynowicz then noted that the 
Veteran's "symptoms stem back to 1973 when he jammed both knees 
while jumping out of airplanes."  In a January 2004 report, Dr. 
Walentynowicz examined the Veteran for new pain in his right 
knee.  The diagnosis was probable patellar tendinitis in the 
right knee.

In May 2004 the Veteran testified that he was injured in April or 
May of 1973 when his chute malfunctioned during an airborne 
operation and he crashed to the ground.  He basically testified 
that his ankles and knees had pain since then.

A September 2005 private medical report from Dr. Susi showed that 
the Veteran had a history of a total right knee replacement in 
2002.  The impression was osteoarthritis of the left knee.  He 
complained of left knee pain, and reported he had injured his 
back a year and a half prior, which affected his right leg and 
forced him to depend heavily on his left knee.  He felt this had 
accelerated the arthritic condition, and he expressed his desire 
for a left total knee replacement

An August 2007 report showed that the Veteran had total left knee 
arthroplasty.

On VA orthopedic examination in September 2009, after reviewing 
the Veteran's claims folder and service treatment records (STRs), 
the VA examiner provided a detailed narrative of the Veteran's 
medical history.  The VA examiner noted that the Veteran's 
statements regarding his parachute accident in May 1973 and 
resulting injury were contrary to what was listed in the STRs.  
The VA examiner, in the narrative, indicated that in an April 
1981 letter, the chief of podiatry described a history of an 
injury to both ankles in 1973 in a parachute jump and at that 
time the left ankle was in a cast for two months, which was 
contrary to STRs which did not show treatment with a case or 
complaints referable to the right ankle.  The examiner indicated 
this was the first mention of both ankles, and the first mention 
of the Veteran's right ankle, however, there as no examination of 
the right ankle and no notes concerning any problems with the 
right ankle.  The examiner reported that the Veteran indicated he 
injured both knees and ankles in a parachute jump in 1973, and 
that he had pain in both ankles initially after the parachute 
jump, that he used crutches for several months for his ankle 
injuries, that when he was discharged in August 1973 he was still 
on crutches, and that when he went to VA at John Cochran and 
Jefferson Barracks, he was given a cane which he had used ever 
since.  

Further, on the VA examination in September 2009, the diagnoses 
included bilateral degenerative arthritis, ankles; status post 
total knee arthroplasty, bilateral; and left ankle ligament 
injury secondary to May 1973 in-service injury.  The examiner 
noted that the only injury that was found in the Veteran's STRs 
pertains to the left ankle, which was injured in a parachute jump 
of May 1973.  The examiner opined that the current findings of 
the left ankle were more likely than not related to the military 
injury.  The examiner indicated that the findings of the right 
ankle were virtually the same as the left, however, because the 
examiner could find no indication in the medical record to 
support a right ankle injury in May 1973, the examiner could not 
relate the right ankle disability to service.  The examiner also 
indicated that STRs did not show that the right and left knees 
were injured in a parachute jump in May 1973, and, therefore, the 
examiner could not relate the Veteran's current knee conditions 
to his military service.



III. Analysis

1. Service Connection for Right Ankle and Bilateral Knee 
Disabilities

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 percent or 
more within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Veteran contends that his current disabilities of the right 
ankle and right and left knees are related to his parachute jump 
accident in service.  

The competent medical evidence of record, including VA and 
private records, shows that the Veteran has current disabilities 
of the right ankle and right and left knees, most recently 
identified as degenerative arthritis of the ankle and status post 
total knee arthroplasty, bilateral.  However, a review of the 
record shows no diagnosis of, finding of, or report of right 
ankle arthritis or bilateral knee arthritis in the first post 
service year.  With regard to whether the Veteran's current right 
ankle and right and left knee disabilities are causally related 
to service, the Board notes that there are essentially three 
medical opinions of record.  First, is the December 2003 opinion 
of Dr. Walentynowicz, the September 2009 VA examiner's opinion, 
and the statements made by the Veteran who, according to the 
record, is or has been a registered nurse and nurse practitioner.  

Where the record contains both positive and negative evidence, it 
is the responsibility of the Board to weigh the credibility and 
probative value of the medical opinions, and determine where to 
give credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  Evans v. 
West, 12 Vet. App. 22, 30 (1998); see also Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (it is not error for the Board to favor 
the opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and bases 
for doing so).  The Board is mindful that it must have plausible 
reasons, based upon medical evidence in the record, for favoring 
one medical opinion over another.  Evans, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997).  The Board must account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the claim.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  As more 
fully explained below, the Board finds that the VA examiner's 
opinion in 2009 is the most compelling, probative, and 
persuasive.  

In reviewing the December 2003 letter from Dr. Walentynowicz, the 
Board notes that this private physician opined that the Veteran's 
right and left knee "symptoms stem back to 1973 when he jammed 
both knees while jumping out of airplanes".  While Dr. 
Walentynowicz briefly detailed the Veteran's current complaints 
and reported medical history, there is no indication that Dr. 
Walentynowicz reviewed the claims folder, or more specifically, 
the Veteran's STRs.  And, while the Court has clarified that 
review (or lack of review) of the claims file is not dispositive 
of the probative value of a medical nexus opinion, such review is 
nonetheless deserving of consideration when, as here, there is 
relevant evidence in the claims file which may affect the nexus 
opinion outcome offered by the examiner upon consideration of the 
evidence in the file.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  In that regard, the Board notes that Dr. 
Walentynowicz's opinion does not take into account the fact that 
STRs and medical evidence dated months after the Veteran's 
discharge from service refer to a left ankle injury in the May 
1973 parachute jump accident, with no mention of any right ankle 
or knee injuries.  The Board thus assigns reduced probative value 
to Dr. Walentynowicz's opinion.

The Board will next consider the Veteran's statements and 
opinions in this matter - to the effect that he injured both 
ankles and both knees in the parachute jump accident in service 
in 1973, and that he has had pain and symptoms in the ankles and 
knees since then.  In that regard, the Board initially notes that 
regardless of his occupation, the Veteran is competent, as a lay 
person, to report any symptoms he experienced in his right ankle 
and knees at the time of the parachute accident in 1973 and 
subsequent to that time.  While a layperson cannot provide a 
competent opinion regarding diagnosis or causation of a 
disability, in light of the Veteran's reported training as a 
nurse/nurse practitioner, the Board acknowledges that "competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."  38 C.F.R. § 
3.159(a)(1).  Moreover, in Cox v. Nicholson, 20 Vet. App. 563 
(2007), a nurse practitioner was found to fit squarely into the 
requirement of section 3.159(a)(1) as a provider competent to 
provide diagnoses, statements, or opinions.  In the prior Board 
decision/remand in July 2009, the Board noted it was not aware of 
the Veteran's specific area of expertise - and this is still not 
clear at this point.  Nonetheless, even assuming that the Veteran 
is competent to offer an opinion as to causation of his current 
right ankle and right and left knee disabilities, the Board notes 
that the factual history supporting the Veteran's 
opinion/statements is simply not supported by the record.  In 
that regard, the Board notes that the Veteran claims he was 
treated with tape on his right ankle and a cast on his left ankle 
after the parachute injury in service, and that he was seen for 
his bilateral ankle and bilateral knee symptoms/injuries in 
service and after service.  The record, however, including STRs 
and post-service treatment records only shows that the Veteran 
complained of and was treated for left ankle symptoms related to 
the parachute jump accident.  At no point in the STRs or in 
immediate post-service record - the December 1973 VA examination 
report, did the Veteran mention anything other than left ankle 
pain/symptoms.  Thus, the Board finds the Veteran's statements 
and opinions to be less credible and therefore less probative 
than the VA examiner in September 2009, which did consider the 
history as contained and supported in the record.

In concluding that the VA examiner's opinion in September 2009 is 
the most probative evidence with regard to the issue of the 
relationship between the Veteran's right ankle and right and left 
knee disabilities and service, the Board first notes that the VA 
examiner in 2009 conducted a thorough review of the claims folder 
and STRs, and provided a factually accurate history.  In 
addition, the VA examiner pointed out that the Veteran's 
statements, and other medical evidence - including the history 
reported by the VA chief of podiatry in April 1981, were contrary 
to what was listed in the STRs.  The VA examiner also indicated 
that the April 1981 letter (which described the Veteran's 
evaluation in October 1979) was the first mention of the 
Veteran's right ankle.  In that regard, the VA examiner's 
specificity shows that he was fully informed of the pertinent 
factual premises (i.e., medical history) of the case.  See 
Nieves-Rodriquez, 22 Vet. App. at 303-304.  The VA examiner's 
opinion is also highly probative because the examiner articulated 
his conclusion that the Veteran's current right ankle and 
bilateral knee disabilities were not related to service because 
the medical record did not only not support, but was contrary to 
such a finding.  The examiner reasoned that while left ankle 
symptoms were noted in the medical record, including in May 1973 
and just after service, there was no indication in these medical 
records or STRs that the right ankle or knees were injured in a 
parachute jump in service.  Because the VA examiner's opinion is 
factually accurate, articulated, and based on sound reasoning, it 
carries significant probative value in this matter.  See Nieves-
Rodriquez, 22 Vet. App. at 304; Elkins v. Brown, 5 Vet. App. 474 
(1993).  

The preponderance of the evidence is therefore against the claim 
of service connection for a right ankle disability and for a 
bilateral knee disability.  Consequently, the benefit-of-the-
doubt rule does not apply and the claims must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

2. Temporary Total Rating under 38 C.F.R. § 4.30

The Veteran contends he should be entitled to a temporary total 
rating under 38 C.F.R. § 4.30 on account of right knee 
replacement surgery.  Initially, the Board notes that service 
connection has not been effectuated for a right knee disability.  

A total disability rating will be assigned when it is established 
by report at hospital discharge or outpatient release that 
treatment of a service-connected disability resulted in surgery 
necessitating at least one month of convalescence; surgery with 
severe post-operative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
case, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches; or immobilization 
by cast, without surgery, of one major joint or more.  See 38 
C.F.R. § 4.30.

In this case, a temporary total evaluation cannot be granted 
because the Veteran has not been awarded service connection for 
the claimed disability (right knee disability).  In the absence 
of a service-connected disability, a temporary total rating is 
are not warranted and the appeal is denied.  See 38 C.F.R. § 4.30 
(2009).

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a right ankle disability is denied.

Service connection for bilateral knee disability is denied.

A temporary total disability rating under 38 C.F.R. § 4.30 on 
account of right knee replacement surgery is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


